Honk.Robert S. Calvert           Opinion No. WW-350
Comptroller of Public Accounts
Capitol Station                  Re:   Whether value of property
Austin, 'Texas                         previously subjected to
                                       death taxes In another
                                       State on death of prior
                                       decedent may be deducted
                                       in computing inheritance
Dear Mr. Calvert:                      taxes
       '. Your letter requesting our opinion on the above
captioned question reads, in part, as follows:
         "Robert Glenn Rapp died testate on October
    10, 1948, a resident of Oklahoma owning 22059
    shares of Denver Producing and Reflnl   Company
    stock valued at approximately $2,766,9
                                         2 8.00.
    Under the last will and testament of Robert
    Glenn Rapp, the testator devised this stock
    to his surviving wife, Florence Bunn Rapp, who
    later remarried a man by the name of Anson L.
    Clark. Mrs. Florence Bunn Clark is now de-
    ceased, having died on August 1, 1952.
         "Between the date of.death of Robert Glenn
    Rapp and Mrs. Florence Bunn Clark, the Denver
    Producing and Refining Company was liquidated
    and the assets of the company were distributed
    to the stockholders of said company. Among the
    assets of the company distributed to Mrs. Clark
    were various mineral Interests and surface
    rights In Texas valued at $3,140,782.00
          "An inheritance tax report was made to the
     Oklahoma Tax Commission for the estate of Robert
     Glenn Rapp and the 22059 shares of Denver Producing
     and Refining Company stock were Included as a
     part of the decedent's estate and a tax paid
     thereon.
          "Anson L. Clark, the executor of the estate
     of Florence Bunn Clark, has filed with this de-
     partment a Texas Inheritance Tax Report which
*




    Hon. Robert S. Calvert, Page 2   (m-350)


        1nc;ludesthe assets distributed to Mrs. Clark
        In the liquidation of the Denver Producing and
        Refining Company, also claiming as a deduction
        forpro ert previously taxed a sum of approxl-
        mately k2,7% 3,176.00 as being taxed within five
        years by the State of Oklahoma.
               "Please advise whether or not this claim
         of .$2,743,176.00 as property previously taxed
         within five years Is an allowable deduction."
              Article 7125, Vernon's Civil Statutes, provides, in
    part, as follows:
              "The only deductions permissible under this
         Law are the debts due by the estate, . e Q all
         Federal, State, County and Municipal taxes due
         at the time of the death of the decedent, 9 D e
         and an amount equal to the value of any property
         forming a part of the gross estate situated in
         the United States received from any person who
         dies within five (5) years prior to the death of
         the decedent, this reduction, however, would be
         only In the amount of the value of the property
         upon which an inheritance tax was actually paid
         and shall not Include any legal exemptions claim-
         ed by and allowed the heirs or legatees of the
         estate of the prior decedent. . . a'
              Prior to the 1939 amendment of Article 7125, the
    pertinent provisions of the statute read as follows:
              "The only deductions permissible under this
         law are the debts due by the estate, o s D all
         Federal, State and County and Municipal Taxes
         due at the time of the death of decedent and an
         amount equal to the value of any property forming
         a part of the gross estate situated in the United~
         States of any person who died within five years
         prior to the death of the decedent; this deduction,
         however, shall only be allowed where an inheritance
         tax Imposed under this or any prior act of the
         Legislature was paid by the estate of the prior
         decedent and only In the amount of the value
         placed by the Comptroller on such property in
         determining the value of the gross estate of such
         prior decedent. . e .I'
Hon. Robert S. Calvert, page 3      (WW-350


          Attorney General's Opinion O-5997, In passing upon
the Identical question here Involved, after quoting the 1929
and 1939 amendments of Article 7125 stated:    !
          "The conclusion Is Inescapable, from this
     amendment deliberately omitting the clause,
     'Where an Inheritance tax imposed under this or
     any prior act of the Legislature was paid', that
     the Legislature intended thereby to exempt an
     estate of a prior decedent received within five
     years, and upon which an Inheritance tax was paid,
     even where the tax was paid to some other state,"
          Opinion O-5997 was later affirmed by Opinion R-1425
and for the reasons stated in Opinion O-5997 we re-affirm same.
                        SUMMARY
            The deduction allowed under Article 7125,
            V.C.S., for property comprising a part of
            a decedent's estate which was received from
            a prior decedent less than five years be-
            fore decedent's death and upon which inheri-
            tance taxes were actually paid may be claimed
            even though the tax was paid to some other
            State.
                                  Yours very truly,
WVG:gs
                                  WILL WILSON
APPROVED:                         Attorney General of Texas

OPINION COMMITTEE
Geo. P. Blackburn, Chairman

J. C. Davis                       By $-Tz!icF
                                      Assistant
Milton Richardson
John Reeves
Leonard Passmore
REVIEWEDFOR    THEATTORNEYGENERAL
BY
     James N. Ludlum